Citation Nr: 1039718	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-30 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether a January 6, 1982 rating decision in which the RO denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from May 1962 to November 
1962, and from December 1962 to March 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2005 rating decision in which the RO in Winston-Salem, 
North Carolina, determined that a January 1982 rating decision, 
in which the RO denied the Veteran's claim for a TDIU, did not 
contain CUE.  The claims file was transferred to the jurisdiction 
of the RO in Columbia, South Carolina, in May 2005.  In January 
2006, the Veteran filed a notice of disagreement (NOD), and the 
RO issued a statement of the case (SOC) in July 2006.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in September 2006.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In January 6, 1982, the RO denied the appellant's claim for a 
TDIU.

3.  On appeal of a June 1982 denial of TDIU, in a December 19, 
1983 decision, the Board also denied a TDIU; the Board's 
consideration of the claim  included a review of the evidence 
that was before the RO in January 1982.


CONCLUSION OF LAW

Because the December 19, 1983 Board decision subsumed the January 
6, 1982 rating decision, the claim of CUE in the January 6, 1982 
rating decision is without legal merit.  38 C.F.R. § 3.105 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

In this appeal, the Veteran has been notified of the basis for 
the denial of the claim on appeal, and has been afforded 
opportunity to present evidence and argument in connection with 
this claim.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  As 
will be explained below, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the duties 
to notify and assist imposed by the VCAA are not applicable. See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also 
Manning v. Principi, 16 Vet. App. 534, 542- 543 (2002) (the 
provisions of the VCAA have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter).

II.  Analysis

In this case, the Veteran alleges CUE in a January 1982 RO rating 
decision that denied his claim for a TDIU.  The Board notes that, 
in April 1982, the Veteran filed another claim for a TDIU, which 
was denied by the RO in a June 1982 rating decision.  The Veteran 
appealed the June 1982 RO decision to the Board, and, in a 
December 1983 decision, the Board affirmed the RO's decision 
denying entitlement to a TDIU.  [Parenthetically, it is noted 
that the RO granted a TDIU in a March 2003 rating decision and 
the Veteran appealed the effective date assigned.  In a September 
2006 decision, the Board granted an earlier effective date of 
June 14, 1985 (the date of an informal claim for TDIU)].  

In this case, the Board finds that the December 1983 Board 
decision subsumed the prior RO rating decisions that addressed 
the same issue.  See Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1998).  When the rating decision is deemed subsumed by a 
supervening Board decision, then, as a matter of law, the rating 
decision cannot be the subject of a claim of CUE.  Rather, in 
such a case, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the Board 
decision.   Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

It is noted that a Board decision may not automatically subsume 
prior RO decisions.  When a lengthy period of time passes between 
the RO decision denying a VA benefit and a subsequent Board 
decision denying the identical benefit, the question of whether 
the subsequent Board decision subsumes the earlier RO decision is 
not automatic, but depends upon whether the Board decision 
decided the same issue that the RO decided and whether the RO and 
subsequent Board decisions were based upon the same evidentiary 
record.  Id.  In Dittrich, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) found that a 1960 RO 
decision had been subsumed by the Board's later 1969 decision 
(called "delayed subsuming"), and that the later Board decision 
was based upon essentially the same evidentiary record, although 
"some new and material evidence had been acquired in the 
interim."  163 F. 3d at 1353.  See also VAOGCPREC 14-95 (May 12, 
1995).

In this case, less than 2 years intervened between the January 
1982 RO rating decision and the December 1983 Board decision.  In 
January 1982, the RO denied the claim for a TDIU because the 
evidence did not show that the Veteran was unemployable due to 
his service-connected disabilities.  In December 1983, the Board 
also denied the claim for a TDIU on the same basis-the evidence 
did not show the Veteran was unemployable due to his service-
connected disabilities.  The Board's December 1983 decision 
included a review of the evidence that was before the RO in 
January 1982.

Hence, the Board concludes that, for purposes of the CUE claim, 
which is the subject of the present appeal, the RO's January 1982 
decision was subsumed by the December 1983 Board decision.  An RO 
decision that has been affirmed by the Board becomes "part and 
parcel" of the final Board decision.  See 38 C.F.R. 
§ 20.1104; Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles 
v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 
(1993 (when a determination of the AOJ is affirmed by the BVA, 
the determination is subsumed by the final appellate decision); 
see also VAOPGCPREC 14-95.

The Veteran is thus legally precluded from claiming CUE in the 
January 1982 RO decision, as he now contends, because the 
December 1983 Board decision subsumed that January 1982 decision.  
Dittrich, West, supra.  Thus, if the appellant wishes to attack 
that Board decision, he must file a motion directly with the 
Board, alleging CUE in that December 1983 Board decision.  See 38 
U.S.C.A. 
§ 7111 (West 2002 & Supp. 2009); Brown , 203 F.3d at 1381.  Here, 
however, neither the Veteran nor his representative has even 
alleged CUE in the Board's decision-much less, filed a specific 
motion for revision or reversal of the Board's decision on the 
grounds of CUE.  Such a motion may be filed at any time.

At present, however, and in view of the procedural history noted 
above, the Board has no alternative but to dismiss the claim of 
CUE in the January 6, 1982 rating decision for lack of legal 
merit.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   As a final 
point, the Board notes that, on these facts, and because the 
Veteran can still file a motion of CUE in the December 1982 Board 
decision, the Veteran is not prejudiced by the Board disposing of 
this issue in a manner differently from the RO. 
Such a motion may be filed at any time.





ORDER

The claim of CUE in a January 6, 1982 rating decision is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


